Citation Nr: 0432092	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from February 1966 to 
January 1968.  He was also a Member of the Pennsylvania Air 
National Guard with a verified period of active duty for 
training (ACDUTRA) from June 11, 1994, to June 25, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that granted service 
connection for left knee degenerative arthritis as secondary 
to service-connected right knee traumatic arthritis, and 
assigned an initial rating of 10 percent disabling.  
Appellant contends that the initial disability rating should 
have been higher.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.


FINDINGS OF FACT

1.  Appellant has a service-connected disability of arthritis 
of the right knee, currently rated as 20 percent disabling.  
He has also been service connected for arthritis of the left 
knee, secondary to the service-connected right knee 
arthritis, rated as 10 percent disabling by the RO.   

2.  Range of motion tests since the effective date of service 
connection have measured extension as 0 degrees (best) to 5 
degrees (worst) and flexion as 90 degrees (worst) to 130 
degrees (best).  There is no objective evidence of locking, 
dislocation, instability, or recurrent subluxation of the 
left knee.  There is objective evidence of crepitation.

3.  Subjective manifestations of appellant's left knee 
disability include reported pain, swelling, weakness, and 
fatigability of the knee, without compensable limitation of 
motion under the rating code. 

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.71a, Diagnostic Codes 5003-5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case, denying service 
connection, was made prior to enactment of the VCAA, but the 
appeal was pending before the Board on the date of enactment 
of the VCAA.  The VCAA accordingly applies to the instant 
case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in December 1998.  The 
original rating decision of February 1999 and the Statement 
of the Case (SOC) in April 2000 listed the evidence the RO 
considered in the initial adjudication denying the claim.  
The rating decision of May 2002, the Statement of the Case in 
January 2003, and the Supplemental Statement of the Case 
(SSOC) in July 2003 listed the evidence of record that RO 
considered in granting service connection and assigning the 
initial disability rating now under dispute.  RO also sent 
appellant a VCAA duty-to-assist letter in April 2003, after 
enactment of the VCAA and during the pendancy of this appeal.  
The increased rating issue is also downstream from the grant 
of service connection.

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection and pursue an appeal for increased 
disability rating.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
under contention, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical 
records, VA treatment records, and the treatment records from 
private physicians identified by appellant; appellant has not 
identified any other medical providers who may have relevant 
evidence.  Appellant has also been afforded a number of VA 
medical examinations to determine the current severity of his 
symptoms.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant submitted a claim for service connection for a 
right knee disability in August 1996.  He injured the knee 
while on ACDITRA.  RO issued a rating decision in May 1997 
granting service connection for post operative residuals of 
right knee medial meniscectomy and assigned an initial rating 
of 10 percent disabling.   

Appellant had VA X-rays of both knees in March 1998, which 
found minimal narrowing of the joint space of the medial 
compartment area of both knees, but more on the right.  There 
were also small hypotrophic spurs at the medial aspect of 
both knees, but worse on the right due to osteoarthritic 
changes.

Appellant submitted a memorandum to VA in December 1998 
expressing the opinion that his service-connected right knee 
disability was causing a left knee disorder.  RO treated the 
memorandum as a claim for service connection.  RO issued a 
rating decision in February 1999 denying service connection, 
based on RO's finding that under the then-current "well 
grounded claims" principle there was no evidence of a 
current left knee disorder.

Appellant submitted a Notice of Disagreement (NOD) in March 
1999 asserting that his service-connected right knee disorder 
caused him to favor his left leg, and that the left leg had 
consequently become painful.  Appellant requested a VA 
examination of the left knee to verify secondary connection.  
Appellant submitted a separate letter in March 1999 stating 
that he fell and injured his left knee while he was on 
crutches following the surgery on his right (service-
connected) knee. 

In February 2000, the Board issued a decision granting an 
increased rating of 20 percent for the right knee disability, 
but remanding the issue of entitlement to secondary service 
connection for the left knee because RO had not yet issued a 
Statement of the Case (SOC) as required under the precedent 
of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  RO 
issued the required SOC in April 2000.

Appellant submitted a letter to VA in May 2000 asserting that 
in the six years since his right knee injury the left leg had 
become the dominant leg, and had become very painful 
consequent to bearing more weight.  The letter also 
reiterated that appellant injured the left knee in a fall 
while recuperating from his right knee surgery.

The file contains extensive VA and private medical records 
regarding treatment for appellant's right knee.  The first 
recorded complaint of, or treatment for, the left knee is a 
VA Orthopedic Clinic note in October 1999 showing complaint 
of bilateral knee pain, right worse than left.  X-rays 
confirmed degenerative joint disease of the left knee.  Range 
of motion of the left knee was 0 to 120 degrees.

A VA Orthopedic Clinic note of July 2000 shows appellant 
complained of bilateral knee pain.  There was swelling of the 
right knee but not the left knee.  The left knee had no 
effusion, no instability, and no distal neurovascular 
problems; range of motion was 0 to 120 degrees.  The 
diagnosis was degenerative joint disease, right knee worse 
than left.

In February 2001 appellant reported to the VA Orthopedic 
Clinic complaining of increased pain in the right knee; he 
did not complain of pain in the left knee.

Appellant reported to the VA Rheumatology Clinic in April 
2001 complaining of bilateral knee pain.  The examiner noted 
left knee crepitus and pain on flexion.  

Appellant had VA X-rays of both knees in April 2002.  The 
interpreter's impression was osteoarthritic changes in both 
knees, right worse than left. 

Appellant had a VA medical examination of the left knee in 
April 2002.  The examiner reviewed the C-file, medical 
records, operative reports, and radiographic reports in 
conjunction with the examination.  Appellant reported that 
the left knee bothered him in the form of a dull ache, 
intermittent anteromedial pain gradually progressing over the 
previous four years.  Appellant stated that the left knee 
pain had become worse and that the left knee buckled 
frequently.  Appellant denied that the left knee had 
swelling, fatigability, lack of endurance, motor 
incoordination, or additional loss of movement on repeated 
use.  Appellant reported currently taking pain medication for 
his knee pain, and reported using a brace on the right knee 
but not the left.  Appellant stated that he could walk three-
quarters of a mile at a stretch.

On examination, appellant had a normal gait.  The left knee 
had neutral alignment and no effusion.  The left knee had 
good quadriceps bulk and active flexion of 0 to 130 degrees.  
Appellant had deep tenderness over the medial joint line.  
Appellant had negative McMurray's, anterior drawer, and 
Lachman's tests.  The examiner diagnosed left knee early 
degenerative joint disease.  The examiner stated a medical 
opinion, with a reasonable degree of medical certainty, that 
it is as likely as not that the pain and degenerative 
pathology noted in the left knee were somewhat exacerbated 
secondary to changes in appellant's gait consequent to his 
service-connected right knee disability.

Based on the VA medical examination noted above, RO issued a 
rating decision in May 2002 that granted service connection 
for left knee condition, secondary to the service-connected 
right knee condition.  The rating decision assigned an 
initial disability rating of 10 percent.  The rating was made 
effective December 18, 1998, the date of the claim seeking 
service connection for the left knee.  There was no 
disagreement with the assigned effective date.

Appellant submitted an NOD in August 2002.  The NOD objects 
to the 10 percent rating for several reasons.  First, the 
veteran asserts that a higher rating is appropriate because 
multiple joints (right knee and left knee) are disabled.  
Second, he asserts that the rating decision erroneously 
recorded he does not wear a brace on the left knee, whereas 
he actually does.  Third, he asserts that the rating decision 
notation of "no fatigability, lack of endurance, motor 
incoordination, or additional loss of movement" is erroneous 
because appellant does in fact have difficulty changing 
position from sitting to standing and has fallen on numerous 
occasions.  Fourth, he asserts (repeating the first 
assertion) that additional compensation is due when two knees 
are disabled.      

Appellant submitted a statement in March 2003 asserting that 
his left leg "started to go" in 1996 due to taking all of 
appellant's weight.  Appellant asserts that he has a real 
problem standing up after sitting down for any length of 
time, and that he cannot begin walking unless he first leans 
onto something and shifts his weight back and forth.  
Appellant asserts that he recently had injections in both 
knees by a private physician, and that he has been advised to 
have both knees replaced.  

Enclosed with the statement of March 2003 was an X-ray report 
dated June 2002 in which Dr. D.E.M., a private physician, 
noted tricompartmental osteoarthritis of both knees.  Also 
enclosed was a physical examination (undated) by Dr. D.E.M. 
noting significant advanced arthritis of both knees, range of 
motion 5 to 90 degrees, guarding right worse than left.  Also 
enclosed was a physical examination by Dr. D.E.M dated July 
2002 noting arthritis of both knees, right worse than left, 
range of motion 5 to 110 degrees with guarding and swelling, 
right worse than left.  Also enclosed was an X-ray report 
dated December 2002 in which Dr. J.S.F., a private physician, 
noted that both knees were end-stage arthritic.  Also 
enclosed was a physical examination report dated December 
2002 in which Dr. J.S.F. noted appellant to "walk like a 
duck" and to have left knee range of motion of 0 to 115 
degrees.   

Appellant submitted a VA Form 9 in March 2003, with several 
enclosures.  One enclosure was a statement asserting that 
appellant last held a fulltime job in 1996 and has not worked 
at all since August 2002, due to his bilateral knee 
disability.  The statement asserts that appellant cannot stay 
on his feet for more than a few minutes at a time, and that 
after sitting for long periods appellant's legs go to sleep 
and it is difficult for him to stand up.  The statement 
asserts that appellant is in pain most of the time and is 
rarely able to get a normal night's sleep due to the pain.  
The VA Form 9 also enclosed records from Dr. D.E.M. and Dr. 
J.S.F. duplicative of those cited above.  

Appellant had VA X-rays of both knees in April 2003, which 
noted degenerative changes with joint space narrowing 
medially.  Moderate to large osteophytes were seen medially.  
There was no fracture or dislocation, mild osteopenia, and no 
destructive changes.  The patellofemoral joint spaces were 
narrowed bilaterally.  The interpreter's impression was 
degenerative joint disease.
  
Appellant had a VA medical examination in April 2003.  The 
examiner did not have the C-file available, but had 
appellant's VA medical center records.  Appellant reported 
that the left knee began bothering him in 1998 or 1999.  
Appellant reported that he had injections in both knees by a 
private physician, but the injections had not helped very 
much.  Appellant complained of current stiffness and pain in 
both knees on awakening in the morning, right knee worse than 
left; appellant stated that it took him approximately 30 
minutes to loosen up in the morning.  Appellant also stated 
that stiffness and pain in both legs would reappear on 
arising after prolonged sitting but ease after the first ten 
steps.  However, prolonged walking would cause pain to become 
worse, and appellant reportedly could not walk more than 20 
feet.  Negotiating stairs was more difficult than walking on 
a level surface.  Appellant did not feel much pain when 
sitting.

Appellant stated that he had not been able to squat since his 
injury in 1994.  Appellant denied locking, but complained of 
local swelling, local heat, local redness, excessive 
fatigability, and lack of endurance.  Appellant claimed 
limitation of range of motion, especially when in severe 
pain, but the examiner could not assess such limitation 
because appellant was not in severe pain at the time of the 
examination.  Appellant reported using a brace on the right 
knee and intermittently using a sleeve on the left knee.  
Appellant did not currently use a cane, crutches, or orthotic 
shoes.  Appellant did not currently have episodes of 
dislocation or recurrent subluxation, and did not currently 
have signs or symptoms of inflammatory arthritis.

On examination, appellant's posture was normal, and he walked 
with a limp on the right side.  Range of motion of the left 
knee was 0 degrees extension, with pain on the medial aspect, 
and 95 degrees flexion, starting with pain in the medial 
aspect.  Appellant complained of pain on the medial and 
lateral aspects of the left knee with pressure on those 
aspects with flexion of 90 degrees.  Appellant did not have 
pain on the medial or lateral aspects with pressure on those 
aspects with flexion of 30 degrees.  There was no evidence of 
weakness of anterior or posterior cruciate ligaments, and 
McMurray's test was negative.  Strength was identical in both 
lower extremities: thigh strength 4 out of 5 bilaterally, and 
lower leg strength 4 out of 5 bilaterally.   The examiner's 
diagnosis was degenerative arthritis of the left knee, as 
likely as not secondary to the service-connected injury to 
the right knee.

Appellant submitted a letter in August 2003 asserting that 
his left and right knee disabilities cannot be rated 
separately since it is impossible to use one knee without 
also using the other.  Appellant also asserted that previous 
rating decisions were based on limitation of range of motion 
but did not adequately consider the effect of pain or the 
degree to which the condition can change from day to day.

An operative record was received from Lee Memorial Health 
System revealing that surgery was conducted in November 2003.  
The veteran had undergone a right total knee replacement.  
The available records do not make findings as to the left 
knee.  By May 2004 rating action, a 100 percent rating for 
the surgery and convalescence was assigned from November 2003 
to January 1, 2005. 

Appellant submitted a letter to the Board in October 2004 
asserting that he had undergone a total right knee 
replacement in November 2003 and was scheduled to undergo a 
total left knee replacement in November 2004.  The letter 
asserted that appellant's left knee disability has hampered 
his recovery from the right knee replacement operation.      

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim; an appeal from an original assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the original disability rating, the Board will 
consider the severity of appellant's disability as of the 
effective date of service connection (December 18, 1998) and 
afterward.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.   Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

Traumatic arthritis (Diagnostic Code 5010) is rated on the 
same scale as degenerative arthritis (Diagnostic Code 5003).  
38 C.F.R. § 4.71a (2004).   Traumatic or degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (here, 
Diagnostic Code 5260, "limitation of flexion of leg" and 
Diagnostic Code 5261, "limitation of extension of leg").  
When, however, the limitation of motion of the specific joint 
or joints is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).  

Painful motion due to arthritis is deemed to be limitation of 
motion and is entitled to a minimum rating of 10 percent per 
joint, even if there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991). 

Normal range of motion of the knee is 0 degrees extension and 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2004).

Under the rating schedule, limitation of flexion of the leg 
is noncompensable when limited to 60 degrees, ten percent 
compensable when limited to 45 degrees, twenty percent 
disabling when limited to 30 degrees, and thirty percent 
disabling when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).  Appellant had leg flexion 
measurements as follows: 120 degrees in October 1999 and July 
2000 (VA clinical notes); 130 degrees in April 2002 (VA 
medical examination); 90 degrees in June 2002 and 110 degrees 
in July 2002 (Dr. D.E.M. records); 115 degrees in December 
2002 (Dr. J.S.F. records); 95 degrees in April 2003 (VA 
medical examination).  Thus, appellant has not had a 
compensable limitation of flexion under schedular provisions 
at any time since service connection was granted. 

Under the rating schedule, limitation of extension of the leg 
is noncompensable when limited to 5 degrees, ten percent 
compensable when limited to 10 degrees, twenty percent 
compensable when limited to 15 degrees, thirty percent 
compensable when limited to 20 degrees, forty percent 
compensable when limited to 30 degrees, and fifty percent 
compensable when limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  Appellant had leg extension 
measurements as follows: 0 degrees in October 1999 and July 
2000 (VA clinical notes); 0 degrees in April 2002 (VA medical 
examination); 5 degrees in June 2002 and July 2002 (Dr. 
D.E.M. records); 0 degrees in December 2002 (Dr. J.S.F. 
records); 0 degrees in April 2003 (VA medical examination).  
Thus, appellant has not had compensable limitation of 
extension under schedular provisions at any time since 
service connection was granted.

Since appellant has not had compensable limitation of range 
of motion under the schedular provisions at any point since 
service connection was granted, the fallback schedular rating 
of Diagnostic Code 5010-5003 is used.  RO assigned a 
disability rating of 10 percent.  A higher rating of 20 
percent is applicable if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more groups of 
minor joint groups, with occasional incapacitating 
exacerbations.  In this case, only one major joint is 
involved (the knee), so 10 percent is the appropriate 
schedular rating.  The rating of 10 percent also provides 
appropriate recognition of painful motion (Lichtenfels, 
supra).  The Board accordingly finds that the higher rating 
is not applicable for this disability.   

The Board notes at this point that appellant persists in 
misunderstanding the provisions of Diagnostic Code 5003, 
which provides for a 20 percent rating if two or more major 
joints or two or more minor joint groups are involved, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Note (1) (2004).  Appellant asserts that he is entitled to 20 
percent because two major joints are involved, i.e. the left 
and right knees.  Such a rating however, would be limited by 
the provisions of that code to 20 percent.  Thus it would be 
to the veteran's disadvantage.  Where there is arthritis with 
limitation of motion, separate ratings are assigned.  Here, 
prior to knee replacement surgery, he had a 20 percent rating 
for the right knee and a 10 percent rating for the left knee.  
With the bilateral factor a 30 percent combined rating was 
assigned.  This is a better rating than can be assigned for 
the rating for major joint groups.  As noted, there is 
currently a temporary 100 percent rating assigned to the 
right knee.

The Board considered whether application of any other 
diagnostic code would be more appropriate for appellant's 
symptoms or result in a more favorable rating for the 
appellant.  However, the Board finds there is no other 
diagnostic code more appropriate or more beneficial to the 
appellant.  There is no evidence of ankylosis, so rating 
under Diagnostic Code 5256 is not available.  There is no 
evidence of recurrent subluxation or lateral instability, so 
rating under Diagnostic Code 5257 is not available.  There is 
no evidence of dislocation of the semilunar cartilage with 
associated frequent episodes of "locking," pain, and 
effusion into the joint, so rating under Diagnostic Code 5258 
is not available for the left knee, although the Board used 
this code to grant 20 percent for the right knee.  Finally, 
there is no evidence of impairment of the tibia and fibula, 
so rating under Diagnostic Code 5262 is not available.

Based on the above, the Board finds that the criteria for 
initial rating in excess of 10 percent for arthritis of the 
left knee have not been met.  The Board also finds that 
"staged ratings" are not appropriate for the disability.  
It is noted that the appellant has reported there is 
consideration of left knee replacement surgery.  That is not 
reflected by the clinical records currently on file.  Those 
records, while revealing the complaints of pain, do not show 
functional limitation that would result in a higher rating 
for the left knee during the applicable time.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that this disability has caused 
appellant to undergo frequent hospitalizations (the impending 
left knee replacement is a unique, not frequent, 
hospitalization), or has resulted in a marked industrial 
impairment greater than that envisioned by the rating 
schedule.  The Board accordingly finds that the criteria of 
the rating schedule are appropriate for this claim.

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for the 
higher rating.  For this reason, the Board has determined 
that the preponderance of the evidence is against the claim 
for entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.


ORDER

Initial rating in excess of 10 percent for arthritis of the 
left knee, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



